Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 15, 16, and 19, is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cherian et al. (US 2014/0075006) and Yoshida et al., (US 2017/0262380) and in further view of Chou et al. (US 2005/0251609) and Kannan et al., (US 10,141,050).
As per claims 1 and 19, Cherian teaches a device comprising: a connector, the device being configured to operate in a first state in response to a first signal, and further configured to operate [[or]] in a second state ([0057]) in response to a second signal, the device being configured: in the first state, to present a first interface  (first PCI Express root complex, Fig. 2, i.e. 222) according to a first protocol at the connector, and in the second state, to present a second interface (second PCI Express root complex, Fig. 2, i.e. 212) according to a second protocol, different from the first protocol, at the connector, wherein the second protocol is NVMe over Fabrics (NVMe-oF).  Cherian teaches a network interface device that includes a first PCIe endpoint coupled to the first PCIe root complex, a second PCIe endpoint that to the second PCIe root complex, and a bridge that couples the first and second PCIe endpoints – a peer-to-peer operation., [0044]).

Nonetheless, Yoshida discloses a switch module (Figs. 1, 2 PCIe switch, 12) wherein a first port and a second port (part of a plurality of physical devices, 13-0-13-3, Fig. 1, [0038-0042]) can adaptively operate with PCIe or NVMe standard ([0029-0033]) when connected to a host/server (Fig. 1, 11). The switch modules includes a rear storage interface (via ports 15-0 – 15-3, Fig. 2) and a front storage interface connector (via first port, 14, Fig. 2, [0033]) Therein, in the first state, to present a device side storage interface according to a first storage protocol (PCIe standard) at the front storage interface connector, and in the second state, to present a device side storage interface according to a second storage protocol (NVMe standard), different from the first storage protocol, at the front storage interface connector. (Yoshida, [0029-0042, 0070-0077])
It would have been obvious to one of ordinary skill at the time the invention was made to incorporate the teachings of Yoshida with the teachings of Cherian for the purpose of providing a type of adaptive interface whereby when the switch is in one state a device storage interface is present in a first protocol (example PCIe) and when the switch is in another state a device storage interface is presented in a second protocol. (NVMe). Doing so would increase more functionality to accommodate users need.(Yoshida, [0026])
Chou el al discloses “a first state in response to a first signal, and further configured to operate [[or]] in a second state ([0057]) in response to a second signal..” (multi-mode device system 600, through an ExpressCard plug, is capable of PCle and USB (FIG. 6A) The host system may send an enable PCI Express Mode command to ascertain presence of the PCl Express mode ([0077]; FIG. 14). Note that this occurs after determining the presence of a first mode (e.g. USB) (step 1430 in FIG. 14) that for hot plug functionality (particularly with PCI) a PCI RST# signal can be asserted or deasserted; [0065])”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Yoshida with the teachings of Cheria with Chou for the flexibility in system configurations ([0013]).
Yoshida-Cheria with Chou does not expressly disclosed NVMe or NVMe-oF. Kannan discloses  NVMe or NVMe-oF. (col. 9, lines 55-67)
Yoshida-Cheria with Chou and Kannan are analogous art in that they disclose the use of non-volatile memory.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Yoshida-Cheria with Chou with elements of Kannan whereby enabling external connection to a storage device controller (Col. 8, lines 63-64).


As per claim 2, Cherian-Yoshida teaches further comprising: a first circuit; and a second circuit connected to the first circuit and to the connector, wherein the second circuit is configured to establish a first connection between the first circuit and the connector in the first state and to establish a second connection between the first circuit and the connector in the second state, and wherein the first connection and the second connection are different. Yoshida discloses a switch module (Figs. 1, 2 PCIe switch, 12) wherein a first port and a second port (part of a plurality of physical devices, 13-0-13-3, Fig. 1, [0038-0042]) can adaptively operate with PCIe or NVMe standard ([0029-0033]) when connected to a host/server (Fig. 1, 11). The switch modules includes a rear storage interface (via ports 15-0 – 15-3, Fig. 2) and a front storage interface connector (via first port, 14, Fig. 2, [0033]) Therein, in the first state, to present a device side storage interface according to a first storage protocol (PCIe standard) at the front storage interface connector, and in the second state, to present a device side storage interface according to a second storage protocol (NVMe standard), different from the first storage protocol, at the front storage interface connector. (Yoshida, [0029-0042, 0070-0077])
As per claim 3, Cherian-Yoshida teaches wherein the first circuit includes a first peripheral component interconnect express (PCIe) endpoint and a second PCIe endpoint, and wherein the first connection connects the first PCIe endpoint to the connector, and wherein the second connection connects the first PCIe endpoint and the second PCIe endpoint to the connector. Yoshida teaches a switch modules includes a rear storage interface (via ports 15-0 – 15-3, Fig. 2) and a front storage interface connector (via first port, 14, Fig. 2, [0033]) Therein, in the first state, to present a device side storage interface according to a first storage protocol (PCIe standard) at the front storage interface connector, and in the second state, to present a device side storage interface according to a second storage protocol (NVMe standard), different from the first storage protocol, at the front storage interface connector. (Yoshida, [0029-0042, 0070-0077])

As per claim 15, Cherian nor Yoshida does not expressly teach wherein the front storage interface connector is a U.2 connector. However, the U.2 connector is well known in the art thereby making us of this type of connector obvious to one of ordinary skill.
As per claim 16, Yoshida further comprising a state control input configured to receive a signal for selecting between a first state and a second state.  (Yoshida, [0029-0042, 0070-0077])
Claim(s) 18, is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshida et al., (US 2017/0262380) and “NVMe over Fabric overview,” (2017), and in further view of Chou et al. (US 2005/0251609) and Kannan et al., (US 10,141,050), sited as prior art.

As per claim 18, Yoshida teaches an adaptive interface storage device, comprising: a front storage interface connector; and persistent storage, the adaptive interface storage device being configured to operate in a first state (PCIe/NVMe) or in a second state (PCIe/NVMe), the adaptive interface storage device being configured: in the first state, to present a device side NVMe storage interface at the front storage interface connector, and in the second state, to present a device side interface connector. (Yoshida, [0029-0042, 0070-0077]) Yoshida does not expressly teach the use of NVMe over Fabrics, however, the use of NVMe over Fabrics is obvious according to NVMe over Fabric overview.
It would have been obvious to one of ordinary skill at the time the invention was made to incorporate the teachings of NVMe over Fabric overview the teachings of Yoshida for the purpose of providing a type of adaptive interface whereby when the switch is in one state a device storage interface is present in a first protocol and when the switch is in another state a device storage interface is presented in a second protocol. Using NVMe would impriv the efficiency of the transmission functionality and further reduce latency to accommodate a system needs.( NVMe over Fabric overview, pgs. 1-7)
Chou el al discloses “a first state in response to a first signal, and further configured to operate [[or]] in a second state ([0057]) in response to a second signal..” (multi-mode device system 600, through an ExpressCard plug, is capable of PCle and USB (FIG. 6A) The host system may send an enable PCI Express Mode command to ascertain presence of the PCl Express mode ([0077]; FIG. 14). Note that this occurs after determining the presence of a first mode (e.g. USB) (step 1430 in FIG. 14) that for hot plug functionality (particularly with PCI) a PCI RST# signal can be asserted or deasserted; [0065])”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Yoshida with the teachings of Cheria with Chou for the flexibility in system configurations ([0013]).
Yoshida-Cheria with Chou does not expressly disclosed NVMe or NVMe-oF. Kannan discloses  NVMe or NVMe-oF. (col. 9, lines 55-67)
Yoshida-Cheria with Chou and Kannan are analogous art in that they disclose the use of non-volatile memory.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Yoshida-Cheria with Chou with elements of Kannan whereby enabling external connection to a storage device controller (Col. 8, lines 63-64).

Allowable Subject Matter
12.	Claims 4-14, 17, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the
amendments avoid such references or objections. Any inquiry concerning this communication or
earlier communications from the examiner should be directed to TAMMARA R PEYTON whose
telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the
USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If
attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai
can be reached on 571-272-4176. The fax phone number for the organization where this application
or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on
access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/
Primary Examiner, Art Unit 2184
November 5, 2022